— Amended judgment modified by striking out the provision therein contained which decrees the nature and amount of appellant’s liability for any deficiency judgment, and by substituting therefor a provision that plaintiff have a deficiency judgment against defendant Jesse L. Stern only in the event that the money realized from the proceeds of the sale be less than $1,200, and, in that event, such judgment to be the difference between the amount realized thereupon and the said $1,200, with interest on $1,200 from March 5, 1928. As so modified the judgment, in so far as appealed from, is affirmed, with costs to appellant. No opinion. Rich, Young, Hagarty and Seudder, JJ., concur; Lazansky, P. J., dissents, being of opinion that the judgment should provide that defendant Stern be liable for twelve-twenty-sevenths of any deficiency.